Citation Nr: 1423919	
Decision Date: 05/28/14    Archive Date: 06/06/14

DOCKET NO.  09-40 359	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Whether new and material evidence has been presented to reopen a claim of service connection for posttraumatic stress disorder (PTSD), and if so, whether service connection is warranted.


REPRESENTATION

Appellant represented by:	Christopher Loiacono, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Connolly, Attorney


INTRODUCTION

The Veteran served on active duty from February 1968 to October 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  In January 2013, the Veteran testified before the undersigned via video conference from the RO.


FINDINGS OF FACT

1.  In May 1996, the RO denied service connection for PTSD.  The Veteran did not perfect an appeal.

2.  Evidence submitted since the RO's May 1996 decision, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim, and therefore raises a reasonable possibility of substantiating the claim.

3.  PTSD is attributable to service.  


CONCLUSIONS OF LAW

1.  The RO's May 1996 rating decision which denied service connection for PTSD is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2012).

2.  New and material evidence has been received since the RO's May 1996 rating decision; thus, the claim of service connection for PTSD is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2012); 38 C.F.R. § 3.156 (2013).

3.  PTSD was incurred in active service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.304(f) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law with the enactment of the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  The Veteran's claim is being granted.  As such, any deficiencies with regard to the VCAA are harmless and nonprejudicial.

In July 1994, the Veteran initially claimed service connection for PTSD.  In support of his claim, VA records were received which showed that the Veteran was having nightmares to include of friends falling off a boat.  He was diagnosed as having a history of PTSD.  He also submitted a statement in which he indicated that he was involved in stressful situations while in the military while stationed aboard the USS WASP; specifically, that the vessel collided with another vessel and also that there was a second similar incident with another tanker.  

In a December 1994 rating decision, service connection for PTSD was denied on the basis that there was no current diagnosis of PTSD and that his non-combat stressor had not been verified.  The Veteran disagreed with this determination and was issued a statement of the case in April 1995.  In May 1995, a VA examiner diagnosed the Veteran as having "symptoms" of PTSD which were related to his two reported inservice incidents.  In addition, documents were received which confirmed that the USS WASP had collided in June 1968 with the USS TRUCKEE.  However, the U.S. Army and Joint Services Environmental Support Group indicated that the records did not reflect that there were injuries or that this was an emergency disaster.  The Veteran did not perfect his appeal to the December 1994 rating decision by submitting a substantive appeal; however, since new evidence had been received, the claim was reconsidered on the merits in a June 1996 rating decision.  The RO again denied the claim on the basis that there was no confirmed PTSD diagnosis or of the stressors (as the Veteran reported injuries and none were confirmed).  A notice of disagreement was not received within the subsequent one-year period and no additional evidence was received within one year of that decision.  Therefore, the RO's rating decision is final.  38 U.S.C.A. § 7105; Bond v. Shinseki, 659 F.3d 1362, 1367-8 (Fed. Cir. 2011).  

Prior unappealed decisions are final.  However, a claim will be reopened and the former disposition reviewed if new and material evidence is presented or secured with respect to the claim which has been disallowed.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  The Veteran has presented additional medical evidence and treatise evidence in support of his claim to reopen, including internet evidence showing that the collision with the USS TRUCKEE resulted in the vessel being badly damaged as well as a positive medical opinion from a VA examiner.  The United States Court of Appeals for Veterans Claims (Court)  has indicated that the post-VCAA version of 38 C.F.R. § 3.156(a) establishes a low threshold for reopening a claim and the Board finds that this threshold has been met and the duty to assist has been triggered.  Thus, the claim of service connection for PTSD is reopened.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  Service connection for PTSD requires medical evidence diagnosing the condition in accordance with §4.125(a) of this chapter; a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  See 38 C.F.R. § 3.304(f).  

The Veteran's VA outpatient medical records show regular treatment for PTSD by a VA psychologist to whom he reported the inservice incidents.  This examiner provided May 2010 and February 2011 statements which both state that the Veteran has PTSD due to the non-combat military trauma.  The examiner found these incidents sufficient to result in PTSD and this medical examiner is competent to make that complex assessment.  See generally Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Further, the internet evidence confirmed that the collision with the USS TRUCKEE resulted in considerable damage to the vessel, as asserted by the Veteran.  The Veteran also related that a person fell overboard in the second incident, a near collision, but was rescued.  This assertion in generally consistent with his earlier 1994 report of nightmares of such an incident.  

The presented stressors are consistent with the places, types, and circumstances of the Veteran's service and the incident of the collision has been confirmed.  38 U.S.C.A. § 1154(a).  The VA examiner provided a diagnosis and an etiological connection to the claimed stressors, which this examiner found sufficient to cause PTSD.  Accordingly, service connection for PTSD is warranted.  


ORDER

Service connection for PTSD is granted.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


